Citation Nr: 0415598	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-23 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis.

2.  Entitlement to service connection for residuals of a left 
leg fracture.

3.  Entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to April 
1949.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
service connection for pulmonary tuberculosis, a left leg 
disorder, and hearing loss.  



FINDINGS OF FACT

1.  There is no competent evidence of a nexus between the 
post service diagnosis of pulmonary tuberculosis and service.

2.  There is no competent evidence of a nexus between the 
post service diagnosis of left leg fracture and service.

3.  There is no competent evidence of a nexus between the 
post service diagnosis of hearing loss and service.


CONCLUSIONS OF LAW

1.  Pulmonary tuberculosis was not incurred in or aggravated 
by service nor was it manifested to a compensable degree 
within three years following the veteran's discharge from 
service.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  Residuals of a fracture to the left leg were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. § 3.303.

3.  Hearing loss was not incurred in or aggravated by service 
nor was it manifested to a compensable degree within one year 
following the veteran's discharge from service.  38 U.S.C.A. 
§§ 1110, 1101, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims for service connection by means of the January 2001, 
June 2003, and October 2003 letters and the discussions in 
the January 2003 rating decision and the June 2003 statement 
of the case.  In the January 2001 letter, the RO stated that 
in order to establish service connection for a disability, 
the veteran would need to bring forth (1) medical evidence 
and/or lay evidence that supports a finding that the claimed 
condition was incurred in or coincident to military service; 
(2) medical evidence that showed that the veteran currently 
suffered from the claimed condition or residuals; and (3) 
medical evidence that showed the condition currently 
demonstrated is related to the condition claimed to be of 
military service origin.  Such information was provided in 
the June 2003 and October 2003 letters as well.

In the January 2003 rating decision, the RO stated that while 
the service medical records were not available, the evidence 
did not establish that pulmonary tuberculosis was shown 
within three years following the veteran's discharge from 
service or that hearing loss was shown within one year 
following the veteran's discharge from service.  
Additionally, the RO stated the medical evidence of record 
did not establish any relationship between the post service 
diagnoses of pulmonary tuberculosis and hearing loss and 
service.  As to the left leg disorder, the RO stated there 
was a lack of evidence establishing a nexus between the post 
service report of a non-healing wound in the left leg and 
service.

This informed the veteran that the evidence necessary to 
substantiate his claims would be competent evidence 
establishing a nexus between the post service disorders and 
service.  The Board notes that the veteran has provided a 
medical opinion, which indicates that the veteran has 
pulmonary tuberculosis, hearing loss, and a wound on his leg, 
which were all incurred in service.  Thus, it is clear that 
the veteran has been informed of the evidence necessary to 
substantiate his claims for service connection.  

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
June 2003 letter (which also informed the veteran of the 
evidence necessary to substantiate his claims for service 
connection), the RO stated the following:

VA is responsible for getting the 
following evidence:
?	Relevant records from any Federal 
agency.  This may include medical 
records from the military, from VA 
hospitals (including private 
facilities where VA authorized 
treatment), or from the Social 
Security Administration.

On your behalf, VA will make reasonable 
efforts to get the following evidence:
?	Relevant records not held by a 
Federal agency.  This may include 
records from State or local 
governments, private doctors and 
hospitals, or current or former 
employers.

(Bold in original.)  

The RO noted that it was still the veteran's responsibility 
to make sure that VA received all requested records that are 
not in the possession of a federal department or agency.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the RO attempted to obtain the veteran's 
service medical records but was unsuccessful.  It has made a 
formal determination that the veteran's service medical 
records are unavailable, which determination has been 
associated with the claims file.  The veteran has provided 
copies of private medical records, and the RO has obtained 
some of the private medical records (which are duplicative of 
that which had been submitted by the veteran).  The veteran 
has not indicated the existence of any additional records 
that would aid in substantiating the claims.  

Although an examination was not provided in connection with 
the veteran's claim for service connection, the Board finds 
that VA was not under an obligation to provide an 
examination, as such was not necessary to make a decision on 
these claims.  Specifically, under the new law, an 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).  Here, the evidence 
does not indicate that the disabilities may be associated 
with the veteran's active service.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (VA was not required to 
provide the veteran with a medical examination absent a 
showing by the veteran of a causal connection between the 
disability and service).

The Board is aware that Dr. VG has provided an opinion 
wherein he essentially attributes the current disorders to 
service; however, the Board finds that it is clear that the 
medical opinion is based upon a report of history by the 
veteran, which history is unsupported.  Therefore, the Board 
has given little to no probative value to this opinion.  See 
Black v. Brown, 5 Vet. App. 177 (1993) (Board is not bound to 
accept medical opinions based on history supplied by veteran, 
where history is unsupported or based on inaccurate factual 
premises); see also Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 
6 Vet. App. 69 (1993).

The Board recognizes that in a case where the service medical 
records are presumed destroyed, VA has a heightened 
obligation to explain its findings and conclusions, and to 
consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  However, here, between 1949 and 
1974, there is no evidence of any treatment for pulmonary 
tuberculosis, which is a period of 25 years.  Between 1949 
and 1997, there is no evidence of any treatment for hearing 
loss or residuals of a left leg fracture, which is a period 
of 48 years.  The lack of continuity of symptomatology is 
evidence against a finding that these disabilities were 
incurred in service.  It is for these reasons the Board finds 
that the evidence does not indicate that the disabilities may 
be associated with the veteran's active service.  See Wells, 
326 F.3d 1381.  Therefore, the Board finds that the RO was 
under no obligation to order examinations in relation to 
these claims.  See 38 U.S.C.A. § 5103A(d).  

The Board notes that the United States Court of Appeals for 
Veteran Claims' (Court's) decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, that has been done, as the VCAA letter went 
out in January 2001, and the rating decision on appeal was 
issued in January 2003. 

The Court also stated that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the Board finds that all four elements have 
been met.  While the January 2001 letter failed to include 
the "fourth element," the October 2003 letter cured that 
defect.  In that letter, the RO asked the veteran to submit 
any evidence that would confirm the onset of the claimed 
disabilities in service or soon after service.  The Board 
finds that such statement meets the requirements for the 
fourth element.  The veteran has been provided with numerous 
opportunities to submit evidence.  In an October 2003 
statement, he asked that his case be sent to the Board 
because he had submitted all the evidence he needed to 
substantiate his claims.  Regardless, in a very recent Office 
of General Counsel opinion, the General Counsel determined 
that the Court's holding that the statute and the regulation 
required VA to include the fourth element was obiter dictum 
and was not binding on VA.  VA OGC Prec. Op. No. 1-2004 (Feb. 
24, 2004).  The General Counsel noted that section 5103(a) 
does not require VA to seek evidence from a claimant other 
than that identified by VA as necessary to substantiate the 
claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The veteran's service medical records are presumed to be 
lost.  The record reflects that the RO made several attempts 
to obtain the veteran's service medical records, to no avail.  
The RO also made an attempt to obtain the service medical 
records from alternative sources.  Specifically, in February 
2002, the RO requested the veteran to complete NA Form 13055, 
Request for Information Needed to Reconstruct Medical Data, 
and send it back to VA.  The veteran submitted that form the 
following month.  In October 2002, the National Personnel 
Records Center stated that no records pertaining to the 
veteran could be found.  In April 2004, the RO made a formal 
finding that the veteran's service medical records were 
unavailable.

The veteran claims that he developed pulmonary tuberculosis 
and hearing loss in service and fractured his left leg while 
in service.  Specifically, he states that while in service, 
he was severely sick with pulmonary infection and malaria 
during training and operations in the Philippines.  He also 
states that following his discharge from service that he was 
unable to work as a result of the pulmonary tuberculosis.  As 
to his hearing loss, the veteran asserts that due to the 
artillery firing in service, he developed hearing loss.  As 
to his left leg, the veteran states he sustained wounds and 
injuries to his left leg when a foreign body fell 
approximately 15 to 20 feet.

A Separation Qualification Record shows that the veteran 
served in basic training for the first nine months of 
service.  It was noted that he had learned "all phases of 
military drills and military instructions."  For the next 
seven months, he worked as a blacksmith, where he dressed the 
tools required in repairing machinery and equipment by 
sharpening and tempering.  He also operated furnaces and 
quenching and drawing tanks for heat treatment of tools, 
springs, and other forgings.  For the next 11 months, the 
veteran was a squad leader, where he handled and supervised 
12 men.  For the last seven months of the veteran's service, 
he was a duty soldier, where he performed various nontactical 
and nontechnical duties requiring only a moderate degree of 
responsibility involving no specialized training or 
experience.  He guarded and patrolled military installations.

A July 1974 hospital discharge summary indicates that the 
veteran was diagnosed with minimal pulmonary tuberculosis and 
chronic bronchitis.  In the summary report, the examiner 
stated that the present illness had started five years prior.  

In a June 1975 statement, the veteran stated that in August 
1946, he injured his right hip joint caused by a hand 
grenade.  

An August 1999 medical certificate indicates that the veteran 
had been diagnosed with chronic obstructive pulmonary disease 
in June 1999.

In a June 1999 statement, the veteran stated that he was 
hospitalized from July 1947 to October 1947 and again in 
December 1948 to "March 1948."  He stated that following 
service, he had been an outpatient since 1959 for his claimed 
conditions.

In a September 1999, VA Form 21-526, Veteran's Application 
for Compensation or Pension, the veteran stated he had 
incurred pulmonary tuberculosis in October 1946 and had been 
treated for such since that time.  

In an April 2000 statement from Dr. VG, he stated that he had 
treated the veteran since February 1997 for a non-healing 
wound of the left leg.  He stated that surgery had been done 
on the left and that a foreign body was found, which had 
caused an abscess and prevented the wound from healing.  He 
also stated the veteran suffered from hearing loss.  Lastly, 
he stated the veteran was found to have pulmonary 
tuberculosis and had been treated for such.

A September 2001 certification from the Veterans Memorial 
Medical Center indicates that the veteran was diagnosed with 
pulmonary tuberculosis and chronic bronchitis in July 1974.

In an undated medical evaluation, which was received at the 
RO in October 2001, Dr. VG stated the veteran had been 
diagnosed with a non-healing wound on the left leg and 
hearing loss since 1997 and with chronic pulmonary 
tuberculosis.  

In an undated medical evaluation, which was received at the 
RO in February 2003, Dr. VG stated that "in 1946 to 1949," 
the veteran suffered a fracture of the left lower extremity 
with foreign body penetration into the tibial bone secondary 
to a traumatic fall in the mountains while training in 
service.  He stated that the veteran also suffered from 
tuberculosis and was hard of hearing, which "[t]he patient 
claims he incurred all of these disabilities while serving in 
the U.S. Army from 1946 to 1949."  He added the veteran had 
had recurrent attacks of these disabilities after he had 
returned from service in April 1949 and was placed under the 
"Custodial Nursing Aide Health Care" in July 1949.  
Finally, he stated that the veteran was also treated at the 
Makati Medical Center Health Care Program since 1975 to the 
present with several admissions due to the "said 
illnesses."  Dr. VG entered diagnoses of acute and chronic 
pulmonary tuberculosis, nonhealing wound on the left leg 
secondary to previous trauma with foreign body with recurrent 
attack of osteomyelitis, and hearing loss secondary to 
perforated eardrums, bilateral.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for a 
chronic disease, such as sensorineural hearing loss (an 
organic disease of the nervous system) may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003).  Service 
connection for pulmonary tuberculosis may be granted if 
manifest to a compensable degree within three years of 
separation from service.  Id.  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for pulmonary tuberculosis, 
residuals of a left leg fracture, and hearing loss.  As 
stated above, the veteran's service medical records are 
missing.  However, it must be noted that the veteran's 
Separation Qualification Record does not indicate that the 
veteran was hospitalized during his period of service.  While 
such record would not usually provide that type of evidence, 
based on the description of the veteran's accomplishments in 
service, it would seem unlikely that he had been hospitalized 
for several months, as the veteran has alleged occurred both 
due to his pulmonary tuberculosis and the injury to the left 
leg.  This is evidence against a finding that pulmonary 
tuberculosis and a fracture of the left leg were incurred in 
service.

As to the veteran's claim for service connection for 
pulmonary tuberculosis, the first showing of such diagnosis 
was in a 1974 medical record, which indicated that pulmonary 
tuberculosis had been first shown five years prior, which 
would place its inception in 1969.  This is 20 years 
following the veteran's discharge from service and is 
evidence against a finding that pulmonary tuberculosis was 
incurred in service.  The Board is aware that Dr. VG provided 
a nexus between the diagnosis of pulmonary tuberculosis and 
service but finds that such medical opinion has little 
probative value.  For example, it is clearly based upon the 
veteran's history and not on objective medical records, as 
there are no medical records between 1949 and 1974 that show 
treatment for pulmonary tuberculosis.  The veteran is not 
competent to state that he had pulmonary tuberculosis in 
service, and a 1974 medical record indicates that such 
disease was not incurred until 20 years after the veteran's 
service.  Thus, this medical opinion is based upon a history 
solely provided by the veteran, which is not supported by the 
evidence of record.  See Black, 5 Vet. App. 177; see also 
Swann, 5 Vet. App. 229; Reonal, 5 Vet. App. 458; Guimond, 
6 Vet. App. 69.  

As stated above, in a case where the veteran's service 
medical records are lost, there is a heightened duty by VA in 
resolving doubt in favor of the veteran.  Here, however, the 
first diagnosis of pulmonary tuberculosis is more than 20 
years after service, and there is an indication in the 1974 
medical record that pulmonary tuberculosis was not incurred 
until approximately 1969.  This would not provide a nexus to 
service or evidence of continuity of symptomatology between 
the time the veteran got out of service in 1949 and the first 
time that pulmonary tuberculosis is shown.  The Board gives 
more probative value to a medical record created in 1974, 
prior to the time that the veteran had filed a claim for VA 
benefits, than to the February 2003 statement from Dr. VG, 
which has been supplied in support of the veteran's claim for 
service connection.  The difficulty that the Board has in 
assigning this medical opinion any probative value is that 
there is a lack of any evidence of continuity of 
symptomatology of pulmonary tuberculosis from the time the 
veteran got out of service until 1974.  Thus, the Board finds 
that there is a lack of evidence of a nexus between the post 
service diagnosis of pulmonary tuberculosis and service, to 
include a lack of continuity of symptomatology, as the 
medical opinion provided by VG is insufficient to establish 
such nexus.  

As to the claim for service connection for residuals of a 
fracture of the left leg, the Board finds also that there is 
a lack of competent evidence of a nexus between the post 
service left leg findings and service.  Dr. VG's opinion, for 
the reasons stated above, is given little probative value, as 
it is clearly based upon history provided by the veteran, 
which is not supported by any objective evidence.  The 
Separation Qualification Record is silent as to a left leg 
fracture.  Rather, that record indicates that the veteran was 
able to perform his various duties in service without any 
serious injuries, such as a fracture.  Additionally, the 1975 
statement from the veteran indicates an injury to his right 
hip area and not to the left leg, which he stated occurred in 
August 1946.  When the veteran filed his 1999 claim for 
compensation, in both the June 1999 statement and the 
September 1999 VA Form 21-526, he indicated that he was 
seeking compensation for pulmonary tuberculosis and hearing 
loss.  He was silent as to a fracture of the left leg.  Then 
in February 2001, he added that he had sustained a fracture 
to his left leg in October 1946, and was hospitalized from 
then until January 1947 for the fracture.  The veteran's 
story as to his inservice injuries has been inconsistent, 
which has caused the Board to attach little probative value 
to his medical history.  His silence as regarding the left 
leg fracture in his June 1999 statement and the September 
1999 VA Form 21-526, when otherwise elaborating about his 
medical circumstances, constitutes negative evidence.

The first time the veteran is shown to have a post service 
left leg disorder is in 1997, which is approximately 48 years 
following the veteran's discharge from service.  Thus, there 
is a complete lack of evidence of continuity of 
symptomatology from the time the veteran was discharged from 
service until 1997 for any left leg disorder.  This is 
evidence against the veteran's claim for service connection.

As to veteran's claim that he developed hearing loss from 
service, there is no competent evidence of a nexus between 
the post service diagnosis of hearing loss and service.  Dr. 
VG's statement received in February 2003 does not provide a 
nexus between the hearing loss and the veteran's service.  
There, he stated that the veteran was hard of hearing and 
that the veteran claimed he incurred this disability in 
service.  Thus, Dr. VG's opinion is no better than the 
veteran's allegation that his current hearing loss is related 
to service and is accorded little to no probative value.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical evidence. . 
. .'").  Therefore, there is no competent evidence of a 
nexus between the post service diagnosis of hearing loss and 
service.  The first time hearing loss is shown by medical 
evidence is in the April 2000 statement from Dr. VG.  Dr. VG 
was not specific as to when hearing loss was first shown.  
Regardless, even if it was first shown in 1997, that is 48 
years following the veteran's discharge from service.  There 
is no evidence of continuity of symptomatology from 1949 
until 1997 of any hearing loss.  Thus, the Board has 
determined that the preponderance of the evidence is against 
a finding that sensorineural hearing loss was incurred in 
service, to include being manifested to a compensable degree 
within one year following the veteran's discharge from 
service.

While the veteran has attributed his pulmonary tuberculosis, 
left leg disorder, and hearing loss to service, he has not 
been shown to have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board finds that the veteran's claims for service 
connection for pulmonary tuberculosis, residuals of a left 
leg fracture, and hearing loss cannot be granted because he 
has not brought forth competent evidence of a nexus between 
the current disabilities and service, to include 
manifestations of sensorineural hearing loss to a compensable 
degree within one year following discharge from service and 
manifestations of pulmonary tuberculosis to a compensable 
degree within three years following discharge from service.  
Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for pulmonary tuberculosis, residuals 
of a left leg fracture, and hearing loss, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for pulmonary tuberculosis is denied.

Service connection for residuals of a fracture to the left 
leg is denied.

Service connection for hearing loss is denied.



____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



